Per Curiam.

As to the first point, there seems to be no settled rule of practice; but it appears to be highly reasonable and just, that there should be notice to the sureties, who may have good cause to show why execution should not issue against them. We deny the present motion, without *300costs; but we lay it down as a rule, in future, that notice must be given. We are of opinion, that interest may be collected on the execution, against the Sheriff and his sure™ ties, if the judgment was such as would carry interest under the statute. We will stay the proceedings until the next term, to give the party ah opportunity of producing an affidavit of merits.
Rule accordingly.